Citation Nr: 0123682	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-09 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for malaria.

5.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from September 1967 to September 1970.

In February 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for service connection for hypertension, 
stomach ulcers, hepatitis, malaria, and post-traumatic stress 
disorder (PTSD).  The RO also denied his claim for a total 
disability rating based on individual unemployability (TDIU).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  And in December 2000, during the pendency 
of the appeal, a local hearing officer at the RO-who had 
conducted the veteran's hearing a few months earlier, granted 
the claim for service connection for PTSD and assigned a 50 
percent rating effective from the date of the veteran's 
claim.  The local hearing officer continued to deny the 
remaining claims, however.  The veteran then perfected an 
appeal to the Board on the issue of whether he is entitled to 
a rating higher than 50 percent for his PTSD; he indicated in 
his June 2001 substantive appeal concerning this issue that 
he wants a 70 percent rating for this condition.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  And this claim 
is in addition to his previously perfected appeal on the 
other issues of whether he is entitled to service connection 
for hypertension, stomach ulcers, hepatitis, and malaria, and 
whether he is entitled to a TDIU.  So all of these claims are 
currently before the Board.  38 C.F.R. § 20.200 (2000).


REMAND

To show that he is entitled to service connection for 
hypertension, stomach ulcers, hepatitis, and malaria, there 
must be medical evidence confirming the veteran currently has 
these conditions (such as in the way of a clinical diagnosis) 
and medical evidence causally linking them to his service in 
the military.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Certain conditions, including the hypertension and 
stomach ulcers at issue, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  This presumption is rebuttable by 
probative evidence to the contrary.  Id.

The RO denied the claims for hepatitis and malaria as not 
well grounded, primarily because there was no medical 
evidence of record confirming the veteran currently suffers 
from either of these conditions (or has chronic residuals of 
them), much less that they are related to his service in the 
military.  The recent medical evidence of record only shows 
that he had those conditions in the past-including, in the 
case of the malaria in particular, while he was in service 
(he had it in 1968), but not that he does presently.  And 
that, too, is a requirement for granting service connection 
for these conditions.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See also 
38 U.S.C. A. § 1110 (formerly § 310).  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C.A § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  And again, this is 
true irrespective of the additional, but equally important, 
issue of whether there is competent medical evidence linking 
the hepatitis and malaria to a disease or injury in service-
even if the veteran has these conditions.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Although the RO denied the claims for hepatitis and malaria 
as not well grounded, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new law since has been codified, as 
amended, at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  It 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  The VCAA also redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a veteran of information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to claims filed on or after 
the date of its enactment-November 9, 2000, or to claims 
filed prior to that date and still pending.  VAOPGCPREC 11-
2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file (c-file) and identified certain assistance that 
must be rendered to comply with the VCAA.  However, it is the 
RO's ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  The veteran must be 
contacted and given an opportunity to identify and/or submit 
medical evidence showing that he currently has hepatitis and 
malaria (or, at the very least, chronic residuals of these 
conditions) and that these conditions are causally related to 
his service in the military.  This may, in turn, require 
having him reexamined if, for example, he identifies 
or submits medical evidence showing that he, in fact, has 
these conditions (or chronic residuals of them), but there 
continues to be no medical opinion of record discussing their 
etiology.  Similarly, although his other claims for 
service connection-for hypertension and stomach ulcers, were 
not denied as not well grounded, there is no medical opinion 
currently of record discussing the etiology of those 
conditions either.  And it also is unclear whether he 
actually has any stomach ulcers presently; it, too, only has 
been noted and diagnosed by history, including when 
hospitalized at the VA Medical Center (VAMC) in Tuscaloosa, 
Alabama, from July to August 1992, and even when more 
recently examined by VA for compensation purposes in July 
1999.  And although that VA examiner confirmed the veteran 
currently has hypertension-albeit only "mild," the VA 
examiner did not give any objective clinical indication 
whatsoever of whether the hypertension is related to the 
veteran's service in the military or, instead, to other 
totally unrelated factors.  And these medical opinions are 
necessary prior to further consideration of these claims, 
especially in light of the VCAA, so these claims must be 
returned to the RO for this evidentiary development and 
consideration.

Further procedural development also is necessary in this 
case, prior to the Board deciding the claim for a higher 
rating for the now service-connected PTSD, because the RO has 
not considered-in the first instance, whether the veteran is 
entitled to a "staged" rating for this disability to 
compensate him for times since filing this claim when his 
PTSD may have been more severe than at other times during the 
course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The RO must consider this claim in this 
context because he timely appealed the 50 percent rating that 
the RO assigned for his PTSD just after he established his 
entitlement to service connection for it.

The Board also observes that there are several discrepancies 
in the reports of the VA compensation examinations the 
veteran underwent in July and August 1999.  Of note, the 
general medical examiner reported that the veteran was 35 
years old, whereas the psychiatric examiner reported that the 
veteran was 49 years old.  And according to the veteran's 
date of birth (August 7, 1949), he was in fact 49 years old 
at the time of those examinations, so the psychiatric 
examiner was correct in reporting the veteran's age, whereas 
the general medical examiner was not.  But aside from that, 
there are other noteworthy discrepancies, too.  The general 
medical examiner reported the veteran was living with his 2nd 
wife, whereas the psychiatric examiner reported the veteran 
had been married to his 3rd wife for three years when 
examined.  And while those obvious discrepancies in the 
record are not, in and of themselves, sufficient reason to 
warrant a remand, they have far greater significance in the 
complete scheme of things when also considering whether the 
resulting medical opinions provided during those examinations 
actually were based on an accurate medical and personal 
history-which is critically important when determining the 
probative value of those opinions.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Furthermore, this is especially true in this particular 
instance because the veteran has submitted numerous medical 
records concerning ongoing treatment that he has received for 
his PTSD since it initially was diagnosed in April 1992.  And 
two of his primary treating therapists, Elton L. Hurst, M.D., 
and Thomas W. Moore, III, submitted statements on his behalf 
in January 1998 indicating, among other things, that his PTSD 
is "severe," with "severe" social and occupational 
impairment, such that he is permanently unemployable.  And as 
further proof of this, the veteran submitted numerous records 
confirming that he last worked in July 1997 as a track 
foreman for a railroad company and that he had to retire on 
medical disability-effective January 1998, due to the 
severity of his PTSD.  The Board believes, nonetheless, that 
the VA physicians who examined the veteran in July and August 
1999 should be given an opportunity to clarify their medical 
opinions, based on a correct factual history, of whether the 
veteran's PTSD is more severe than currently rated (as judged 
by the specific criteria of the rating schedule, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411), including whether his PTSD 
prevents him from securing and maintaining "substantially 
gainful employment."  See also 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16; Fluharty v. Derwinski, 2 Vet. App. 409, 411 
(1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 
(1991).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  This should include, but is 
not limited to, contacting the veteran and 
giving him an opportunity to identify 
and/or submit medical evidence confirming 
that he currently has hepatitis, malaria, 
and stomach ulcers (not just that he had 
these conditions in the past), 
and that they are related to his service 
in the military.  Also, with respect to 
his hypertension, although there is 
medical evidence of record confirming that 
he has it, he also needs to identify 
and/or submit medical evidence 
etiologically linking it to his service in 
the military.  If he submits medical 
evidence confirming that he has hepatitis, 
malaria, and stomach ulcers, but this 
evidence does not contain a medical 
opinion indicating the cause of these 
conditions, then he should be examined by 
a VA physician to obtain a medical opinion 
concerning this.  He also may need to be 
reexamined to obtain a medical opinion 
concerning the cause of his hypertension 
if he does not identify and/or submit any 
additional medical evidence, himself, 
addressing this dispositive issue.

2.  The RO should, if possible, have the 
VA physicians who examined the veteran in 
July and August 1999 submit supplemental 
opinions to the reports of their 
evaluations commenting on the current 
severity of the veteran's PTSD-including, 
of particular significance, whether it is 
so severe that he is precluded from 
securing and maintaining substantially 
gainful employment.  But prior to 
commenting on this, it is requested that 
the VA physicians review the relevant 
evidence in the claims folder-
particularly the January 1998 statements 
from Elton L. Hurst, M.D., and Thomas W. 
Moore, at the VAMC in Birmingham, Alabama, 
as well as the records of the ongoing 
treatment the veteran has received since 
April 1992, which has included being 
hospitalized several times.  If, for 
whatever reason, it is not possible to 
obtain supplemental opinions from the VA 
physicians who examined the veteran in 
July and August 1999, then he should be 
reexamined by similarly qualified 
physicians to obtain responses to these 
determinative issues.

3.  Upon completion of the above 
development, and any other development 
warranted by the VCAA, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and hiss representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits-to include a summary 
of the evidence and applicable laws, 
regulations, caselaw and other legal 
authority considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to fully cooperate in being reexamined, should the 
need arise, may have adverse consequences to the outcome of 
his appeal.  38 C.F.R. § 3.655.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


